 DUKE UNIVERSITY81Duke UniversityandInternational Union of Operat-ing Engineers,LocalUnionNo. 465, AFL-CIO,Petitioner.Case I 1-RC-3418November 7, 1972DECISION ON REVIEWOn January 31, 1972, the Regional Director forRegion 11 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound appropriate a campus-wide unit of theEmployer's maintenance employees, excluding thosewho spend a majority of their working time in theEmployer's hospital. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed a timely request for review of theRegional Director's Decision, contending that cer-tain of the Regional Director's factual findings weresubstantially in error and also that there arecompelling reasons for reconsideration of an impor-tant Board rule or policy.On May 9, 1972, the National Labor RelationsBoard by telegraphic order granted the request forreview and stayed the election pending decision onreview.Thereafter, the Employer filed a brief onreview.The Board has reviewed the entire record in thiscasewith respect to the issues under review andaffirms the Regional Director's Decision and Direc-tion of Election except as modified herein.The Employer is a private nonprofit universityincorporated under the Non-Profit Corporation Actof the State of North Carolina, and has an enroll-ment of approximately 7,200 students in 44 academicdepartments and 7 graduate schools. It also operatesamedical center which encompasses a medicalschool, a nursing school, and a hospital. The hospitalis primarily concerned with patient care and contains835 beds.The unit sought by Petitioner is a campuswide unitofmaintenance employees on the Duke Universitycampus at Durham. These maintenance personnelare organized administratively into three divisions ordepartments.The physical plant department is responsible forthemaintenance of physical facilities which are notincluded in the medical center, on both the east andwest campuses. The medical center facilities, includ-ing the hospital, are maintained by the medicalcenter engineering operations department. These twomaintenance departments employ similar categoriesof employees. The communications facilities andequipment throughout the University, including themedical center and the hospital, are maintained byemployees in the special utilities department.The specialutilitiesdepartment is broken downinto two subdivisions. One subdivision is the highvoltage electric power service component whichemploys high voltage technicians. The other subdivi-sion is the communications and electronics subdivi-sion,which employs medical electronics equipmenttechnicians, cross-bar technicians, and communica-tionsand electronics servicemen.Themedicalelectronics equipment technicians install and main-tain sophisticated electronic equipment serving pa-tients.The cross-bar techniciansmaintainthe tele-phone switching gear which, although located in thebasement of the hospital, serves the entire Universityincluding the medical center. The communicationsand electronics servicemen install and maintain theremainder of the electronic equipment, such aspaging systems, televisionsets,and telephone equip-ment, throughout the University.The Regional Director found the requested cam-puswide unit to be appropriate in accordance, hesaid, with the agreement of the parties. In accordancewith a prior Duke case involving a unit of serviceemployees he excludedallmaintenanceemployeeswho spend more than 50 percent of their worktime inthe hospital.'The Regional Director noted in his Decision that,for purposes of deciding whether employees spend amajority of their worktime in the hospital, theEmployer maintains records which are a sufficientbasis for making this determination except withrespect to the three cross-bar technicians whomaintainthe communications switching equipmentlocated in the basement of the hospital. As to theseemployees, the Regional Director concluded thattheir unit placement would be decided in accordancewith the division of the communication budgetbetween the hospital and the rest of the University.That is, said the Regional Director, the work of theseemployees on switching equipment would be consid-ered work in the hospitalin the samepercentage asthe percentage of the total cost of communicationservicewas allocated to the hospital during the 1-year period preceding the payroll eligibility date.In the request for review, the Employer takes issuewith a number of the findings and conclusions of theRegional Director. The Employer avers that, contraryto the Regional Director, the parties did not agreeon a campuswide unit but agreed only with respect tothe unit placement of maintenance personnel as-signed to the physical plant department. The Em-IDuke University,194NLRB No. 31, wherein the Board,MemberSec. 2(2)of the Act, the appropnate university-wide unit of biweekly serviceFanning dissenting,determined that since the hospital operated by theemployees would exclude any employee working a majority of his timeEmployer was exempt from the Board's jurisdiction under the provisions ofwithin the hospital or hospital-related satellite facilities200 NLRB No. 13 82DECISIONS OF NATIONALLABOR RELATIONS BOARDployer points out that there is no support in thetranscript of the hearing for the finding that itmaintains records setting forth the assignments tohospital or nonhospital facilities of all its mainte-nance personnel. In this same connection, theEmployer further argues, in essence, that even if suchrecords existed the 50-percent test should be recon-sidered. For, says the Employer, the application ofthe test to its maintenance personnel will require afracturing of its administrative departments in a waywhich will cause disparate unit placement of employ-eesworking side by side merely because of thecircumstance that within the past year one may havespent just over 50 percent of his worktime in thehospital and the other just under that figure. Finally,the Employer disputes the validity of the RegionalDirector's budget allocation rule for the inclusion orexclusion of the cross-bar technicians.We shallconsider each of these contentionsseriatim.While the Employer is correct that no specificagreement of the parties with respect to the appropri-ateness of the requested campuswide unit appears inthis record, we nevertheless conclude that such is theproper scope of the unit herein. The campus(including both the east and the west campus) is awell-defined geographical area. There is no showingthat any of the employees sought or any employeesperforming similar work are located off-campus.Further, the Employer's maintenance employees arepaid biweekly, enjoy the same fringe benefits, andare subject to the same centralized administrationand personnel manual.2We therefore affirm theRegional Director's finding that a campuswide unitis appropriate.3We find merit, however, in the Employer's conten-tion that the application of the 50-percent test to theunitplacement ofeachindividualmaintenanceemployee is unwarranted in the circumstances of thiscase.4 For the problems of administering possibleseparate schedules of wages and fringe benefits forrepresented and unrepresented employees perform-ing essentially the same work under the samesupervision are self-evident, particularly where, ashere, the record indicates that the Employer makesassignments of individual employees to both hospitaland nonhospital facilities. Indeed from the limitedjob assignment records (for communications andelectronics servicemen only) which were placed inevidence, it is difficult to establish with certainty foreach such employee where the majority of hisassignments took place during the past year.2All biweekly personnel are governed by a personnel manual publishedby the personnel policy committee3C W Post Center of Long Island University,189 NLRB No 109. TheEmployer did not state any position with respect to the scope of the unit4Application of the 50-percent test to individual employees did notapparently create any unit placement issue in the circumstances of the priorIn these circumstances we shall not apply the 50-percent test to each employee but we shall insteadapply the 50-percent test on an employeeclassifica-tion basis. That is, if 50 percent or more of theworktime of employees in a given classification-tak-en as a group-is spent in nonhospital facilities, allemployees within that classification will be includedin the unit. If more than 50 percent of the worktimeof all employees in a classification-taken as agroup-is spent inhospital or hospital-related facili-ties,all employees within that classification will beexcluded.There is testimony in the record which will permitus to determine the unit placement on the basis of allof the involved classifications5 except for the cross-bar technicians, who will be treated separatelyinfra.Thus, the record shows that none of the classifica-tions in the physical plant department, except the air-conditioning and refrigeration men, spend more than50 percent of their time in the hospital, while allclassifications in the medical center engineering andoperations department spend more than 50 percentof their time in the hospital. Two classifications inthe specialutilitiesdepartment, the medical electron-ics equipment technicians and the communicationsand electronics servicemen, spend more than 50percent of their time in the hospital, while the highvoltage technicians do not.Accordingly, the high voltage technicians and allclassifications in the physical plant department,except the air-conditioning and refrigeration men,will be included in the bargainingunit.All classifica-tions in the medical centerengineeringand opera-tionsdepartment as well as the medical electronicsequipment technicians, the communications andelectronics servicemen, and the air-conditioning andrefrigeration men will be excluded from the bargain-ing unit.There remains the question of the unit placementof the cross-bar technicians.While the testimonyindicates that the three employees in this classifica-tion spend 100 percent of their time working in thehospital because the equipment which they maintainhappens to be located there (although such equip-ment services the entire University), the record doesnot indicate how their maintenance work is dividedbetween hospital-related and nonhospital communi-cationselements,nor,more precisely, the extent towhich the switching equipment they maintain con-cerns hospital-related communicationselements asopposed to University communicationselementsDukecase,supra,where only 9 employees voted subject to challenge out ofthe total of731 eligible voters.5The testimonywith respect to the job assignments of the communica-tions and electronics servicemen is not inconsistent with the recordssubmitted with respectto theirjob assignments. DUKE UNIVERSITY83which are not hospital related. We shall, therefore,permit the cross-bar technicians to vote subject tochallenge.In view of the foregoing, we conclude that thefollowing unit is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:Allmaintenance personnel on the Duke Uni-versityCampus at Durham, North Carolina,excluding medical electronics equipment techni-cians, communications and electronics service-men, air conditioning and refrigeration men, allclassifications in the medical center engineeringand operations department, and all other classifi-cations whose incumbents as a group spend morethan 50 percent of their worktime in DukeHospital.Accordingly,we shall remand the case to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein, except that the payrollperiod for determining eligibility shall be thatimmediately preceding the date of issuance.[Excels-iorfootnote omitted from publication.]MEMBER FANNING, dissenting:In an earlier proceeding involvingDuke University,194 NLRB No. 31, I dissented from the majoritydecision to exempt a hospital operated by anemployer over which the Board asserts its jurisdic-tion.That opinion was based on a survey of therelevant legislative history and general legal consid-erations.The decision here demonstrates that the majoritydecision in that case, in addition to being unsound inlaw, raises almost insuperable problems in day-to-day administration and will certainly hinder theexpeditiousdispositionof this kind of case. Itherefore adhere to my earlier dissent and wouldinclude all hospital employees in the unit.